 



Exhibit 10.2

 

TRANSITION, RELEASE AND CONSULTING AGREEMENT

 

This Transition, Release and Consulting Agreement (this “Agreement”) is entered
into this 2nd day of February 2018, by and between Wendy A. Beck, an individual
(“Executive”), and NCL (Bahamas) Ltd., a company organized under the laws of
Bermuda (the “Company”).

 

WHEREAS, Executive is employed by the Company or one of its subsidiaries
pursuant to the terms of Executive’s Employment Agreement with the Company,
dated as of September 2, 2015 (the “Employment Agreement”);

 

WHEREAS, Executive and the Company desire for Executive’s employment by the
Company to continue for a transitional period on the terms set forth in this
Agreement, and at the end of the transitional period, for Executive to continue
providing consulting services to the Company pursuant to the terms set forth in
this Agreement; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement upon the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the covenants undertaken, benefits provided
and the releases contained in this Agreement, Executive and the Company hereby
agree as follows. Capitalized terms used in this Agreement without definition
shall have the same meanings as in the Employment Agreement.

 

1.       Transition Period. The Company and Executive hereby agree that
Executive shall remain employed as the Company’s Executive Vice President and
Chief Financial Officer for the period (the “Transition Period”) beginning on
the date hereof and continuing until September 30, 2018 or any earlier date as
may be determined by the Company (the “Separation Date”). During the Transition
Period, Executive shall continue to have the same duties set forth in Section
1.2 of the Employment Agreement or as such duties may be modified by the Chief
Executive Officer and shall continue to comply with Executive’s duties and
obligations under the Employment Agreement. During the Transition Period,
Executive shall continue to receive her current Base Salary of $700,000, the
same Incentive Bonus opportunity set forth in Section 3.2 of the Employment
Agreement and shall be entitled to receive the same benefits set forth in
Section 4 of the Employment Agreement. However, Executive shall not be entitled
to receive any new grants of equity awards under the Parent Equity Plan during
the Transition Period or at any time after the date hereof.

 

2.       Termination of Employment. Executive’s employment with the Company will
terminate on the Separation Date. Effective as of the Separation Date, Executive
hereby waives any right or claim to reinstatement as an employee of the Company
and each of its affiliates. Effective as of the Separation Date, Executive
hereby confirms that Executive will not hold any position as an officer,
director or employee with the Company and each of its affiliates, and Executive
hereby agrees to resign as an officer and director of the Company and each of
its affiliates, and as a fiduciary of any benefit plan of the Company and each
of its affiliates, effective as of the Separation Date. Upon or promptly
following the Separation Date (and in any event within twenty-one (21) days
following the Separation Date), Executive hereby agrees to execute an additional
release in the same form as included in this Agreement (the “Bring-Down
Release”) in order to cover the Transition Period. Executive hereby agrees that
the Bring-Down Release will require Executive to acknowledge and agree that
(subject to the payment of such amounts) Executive has received all amounts owed
for Executive’s regular and usual salary (including, but not limited to, any
overtime, bonus, accrued vacation, commissions, or other wages), reimbursement
of expenses, sick pay and usual benefits.

 



 

 

 

3.       Termination Benefits. Subject to (1) Executive’s execution of the
Bring-Down Release and Executive not revoking the Bring Down-Release pursuant to
any revocation rights afforded by applicable law and (2) Executive not
voluntarily resigning and terminating her employment from the Company prior to
the Separation Date, Executive (or her heirs or estate if she dies during or
after the Transition Period) shall be entitled to the following benefits set
forth in Sections 3(a)-(h) below in connection with her termination of
employment (the “Termination Benefits”). The Termination Benefits shall be paid
to Executive in lieu of the benefits set forth in Section 5.3 of the Employment
Agreement, and upon and following the Separation Date, the Company and each of
its affiliates shall have no further obligation to make or provide to Executive,
and Executive shall have no further right to receive or obtain from the Company
and each of its affiliates, and payments or benefits other than the following
Termination Benefits.

 

a.       Accrued Obligations. The Company shall pay Executive any Accrued
Obligations on the next regularly scheduled payroll date of the Company
following the Separation Date, but in no event later than fifteen (15) days
following the Separation Date.

 

b.       Severance Benefit. The Company shall pay Executive the Severance
Benefit at two times her current Base Salary in substantially equal installments
in accordance with the Company’s standard payroll practices over a period of
twelve (12) consecutive months, with the first installment payable in the month
following the month in which the Separation Date occurs. (For purposes of
clarity, each such installment shall equal the applicable fraction of the
aggregate Severance Benefit.)

 

c.       COBRA Benefit. Subject to Executive completing the applicable
continuation enrollment procedures the Company has in place on the Separation
Date, the Company shall provide Executive with the COBRA Benefit (including MERP
benefits) (which, for the avoidance of doubt, requires Executive to continue
paying the same percentage of the applicable premiums as she was paying on the
Separation Date) for the period beginning with the month following the month in
which the Separation Date occurs and ending with coverage for the thirty-sixth
(36th) month following the month in which the Separation Date occurs (or, if
earlier, ending upon the first to occur of Executive’s death or the date
Executive becomes eligible for coverage under the health plan of a future
employer). In the event the Company is unable to provide Executive with
continuation coverage under COBRA or with continued participation in the MERP
for any month(s) during the 36-month period in which Executive is entitled to
receive the COBRA Benefit under this Section 3(c), the Company shall pay
Executive a cash payment each month in such amount as may be necessary for
Executive to procure health insurance coverage which is reasonably comparable to
the COBRA Benefit and the MERP benefits (after taking into account the same
percentage of the applicable premiums that is required to be paid by Executive
as of the Separation Date).

 



 

 

 

d.       Equity Acceleration. On the Separation Date, all then outstanding and
unvested equity awards granted under the Parent Equity Plan or any predecessor
equity incentive plan shall be treated as follows: (1) any outstanding and
unvested equity awards then subject to vesting conditions based on continued
employment but not performance-based vesting conditions shall vest immediately
after the Separation Date, and (2) any outstanding and unvested equity awards
then subject to performance-based vesting conditions shall remain outstanding
and eligible to vest subject to satisfaction of the applicable performance-based
vesting conditions as if Executive’s employment had not terminated, provided
that any such performance-based equity award otherwise scheduled to vest after
December 31, 2019 shall be settled no later than December 31, 2019 based on the
Company’s reasonable best estimate of the number of shares subject to the award
that will be eligible to vest based on performance.

 

e.       Pro-Rata Bonus. The Company shall pay Executive the Pro-Rata Bonus for
the 2018 calendar year if and when (and at the same achievement or performance
level) in the 2019 calendar year that Incentive Bonuses for active senior
executive employees are paid (following the completion of the audit of the 2018
financial statements in 2019).

 

f.       Enhanced Severance Benefit. The Company shall pay Executive an
additional severance amount equal to four million dollars ($4,000,000), payable
in six (6) equal installments of six hundred sixty-six thousand six hundred
sixty-six dollars ($666,666) on September 30, 2018, December 30, 2018, March 30,
2019, June 30, 2019, September 30, 2019 and December 30, 2019.

 

g.       Consulting Fees. In consideration for the Consulting Services described
in Section 6 of this Agreement, the Company shall pay Executive a consulting fee
equal to two million dollars ($2,000,000), payable in six (6) equal installments
of three hundred thirty-three thousand three hundred thirty-four dollars
($333,334) on September 30, 2018, December 30, 2018, March 30, 2019, June 30,
2019, September 30, 2019 and December 30, 2019 (the “Consulting Fee”).

 

h.        Cruise Benefit. The Company will provide Executive two (2) cabins for
up to a fourteen (14) night cruise with the Company brand of Executive’s choice.
Executive and her family (up to six (6) persons total) will be accommodated in
penthouse level (or Haven equivalent) cabins (excluding Oceania’s penthouse and
Regent’s owners suites) to be assigned by the Company’s revenue management
department. Executive must use this cruise benefit during the 2019 calendar year
prior to December 31, 2019.

 

4.       Release. Executive, on behalf of Executive, Executive’s descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present (and including, without limitation,
any current or former Chief Executive Officers to whom Executive reported), and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which she now owns or
holds or she has at any time heretofore owned or held as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from Executive’s position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, or any other federal, state or local law, regulation, or ordinance,
or any Claim for severance pay, equity compensation, bonus, sick leave, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit, workers’ compensation or disability (the “Release”); provided,
however, that the foregoing Release does not apply to any obligation of the
Company to Executive pursuant to any of the following: (1) any equity-based
awards previously granted by the Company or its affiliates to Executive, to the
extent that such awards continue after the termination of Executive’s employment
with the Company in accordance with the applicable terms of such awards (and
subject to any limited period in which to exercise such awards following such
termination of employment); (2) any right to indemnification that Executive may
have pursuant to the Bylaws of the Company, its Articles of Incorporation or
under any written indemnification agreement with the Company (or any
corresponding provision of any subsidiary or affiliate of the Company) or
applicable state law with respect to any loss, damages or expenses (including
but not limited to attorneys’ fees to the extent otherwise provided) that
Executive may in the future incur with respect to Executive’s service as an
employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Executive may have under COBRA (or
similar applicable state law); (5) any rights to the Termination Benefits and
other benefits provided under this Agreement; or (6) any rights to payment of
benefits that Executive may have under a retirement plan sponsored or maintained
by the Company or its affiliates that is intended to qualify under Section
401(a) of the Internal Revenue Code of 1986, as amended. In addition, this
Release does not cover any Claim arising after the date of this Agreement or
Claim that cannot be so released as a matter of applicable law. Executive
acknowledges and agrees that she has received any and all leave and other
benefits that she has been and is entitled to pursuant to the Family and Medical
Leave Act of 1993.

 



 

 

 

5.       ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Agreement, Executive is waiving any and all rights or Claims
that she may have arising under the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Agreement. Executive further expressly acknowledges and agrees
that:

 

A.       In return for this Agreement, Executive will receive consideration
beyond that which the Executive was already entitled to receive before entering
into this Agreement;

 

B.       Executive is hereby advised in writing by this Agreement to consult
with an attorney before signing this Agreement;

 

C.       Executive has voluntarily chosen to enter into this Agreement and has
not been forced or pressured in any way to sign it;

 

D.       Executive was given a copy of this Agreement on February 2, 2018 and
informed that she had twenty one (21) days within which to consider this
Agreement and that if she wished to execute this Agreement prior to expiration
of such 21-day period, she should execute the Endorsement attached hereto;

 

E.       Executive was informed that she had seven (7) days following the date
of execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
Executive’s right of revocation, neither the Company nor Executive will have any
obligations under this Agreement (including, without limitation, any obligations
to pay or provide the Termination Benefits);

 

F.       Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

 

6.       Consulting Term. Beginning on the Separation Date and continuing until
the second (2nd) anniversary of the Separation Date, Executive agrees to provide
consulting services during normal business hours to the Company as may be
reasonably requested by either the Board of Directors or Chief Executive Officer
or new Chief Financial Officer of the Company from time to time; provided that
Executive and the Company agree that in no event will the Company require, nor
will Executive perform, a level of services during such period that would result
in Executive not having a “separation from service” (within the meaning of
Section 409A of the Code) from the Company and its affiliates on the Separation
Date. These services may include but are not limited to performing reasonable
transition and integration services related to the Company’s business and
financial reporting and reasonably cooperating with the Company regarding any
litigation initiated involving matters of which Executive has particular
knowledge (the “Consulting Services”). Executive agrees to be available up to
fifteen (15) days per month during the consulting term to perform the Consulting
Services. The Consulting Services will be performed during normal business hours
as may reasonably be requested by the Company after reasonable consultation with
Executive. Executive acknowledges and agrees that her status at all times during
the consulting term shall be that of an independent contractor, and that
Executive shall have the right to control and determine the method and means of
performing the Consulting Services. Executive hereby waives any rights to be
treated as an employee or deemed employee of the Company or any of its
affiliates for any purpose during the consulting term. Executive and the Company
hereby agree that Executive shall not be entitled to any additional remuneration
or fees of any kind for performing the Consulting Services other than the
Consulting Fee.

 



 

 

 

7.       Non-Disparagement. Executive agrees not to make, directly or
indirectly, whether verbal or in writing, any damaging or disparaging
statements, representations or remarks about or concerning Employer or any of
the Released Parties. The Company agrees that its senior executive management
and board of directors shall not make, directly or indirectly, whether verbal or
in writing, any damaging or disparaging statements, representations or remarks
about or concerning Executive.

 

8.       No Transferred Claims. Executive warrants and represents that Executive
has not heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof and she shall
defend, indemnify and hold the Company and each of its affiliates harmless from
and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

9.       Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

10.       Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic or other electronic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

11.       Successors. This Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.
This Agreement shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns and any such successor or assignee shall
be deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger, acquisition of assets, or otherwise, directly or indirectly
acquires the ownership of the Company, acquires all or substantially all of the
Company’s assets, or to which the Company assigns this Agreement by operation of
law or otherwise.

 



 

 

 

12.       Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL LAW
AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW OF
THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

13.       Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

 

14.       Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

15.       Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 

16.       Nouns and Pronouns. Whenever the context may require, any pronouns
used herein shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural and
vice-versa.

 

17.       Withholding. Notwithstanding anything else herein to the contrary, the
Company may withhold (or cause there to be withheld, as the case may be) from
any amounts otherwise due or payable under or pursuant to this Agreement such
federal, state and local income, employment, or other taxes as may be required
to be withheld pursuant to any applicable law or regulation.

 



 

 

 

18.       Compliance with Protective Covenants. Executive hereby agrees to
comply with all of the protective covenants set forth in Section 6 of the
Employment Agreement following the Separation Date. If Executive breaches
Executive’s obligations under Section 6 of the Employment Agreement or Section 7
of this Agreement at any time, from and after the date of such breach and not in
any way in limitation of any right or remedy otherwise available to the Company,
the Executive will no longer be entitled to, and the Company will no longer be
obligated to pay or provide, any remaining unpaid portion of the Termination
Benefits.

 

19.       Section 280G. The Excise Tax provisions in Section 5.8 of the
Employment Agreement shall continue to apply following the Separation Date.

 

20.       Section 409A. Company and Executive intend that any compensation,
benefits and other amounts payable or provided to the Executive under this
Agreement shall be exempt from, or shall be paid or provided in compliance with,
Section 457A and Section 409A of the Code and all regulations, guidance, and
other interpretative authority issued thereunder (collectively, “Section 409A”),
to avoid adverse tax consequences, interest or penalties for Executive under
Section 457A and Section 409A as a result of the payments and benefits so paid
or provided to her and this Agreement shall be interpreted consistently with
such intent. Notwithstanding anything to the contrary contained in any other
provision of this Agreement, if any payments or benefits provided to the
Executive by the Company, either per this Agreement or otherwise, are
non-qualified deferred compensation subject to, and not exempt from,
Section 409A (“Subject Payments”), the following provisions shall apply to such
payments and/or benefits:

 

a.       Each amount to be paid or benefit to be provided will be construed as a
separate identified payment for purposes of Section 409A, even if part of an
installment payment.

 

b.       Whenever a Subject Payment specifies a payment period with reference to
a number of days, the actual date of payment within the specified period shall
be within the sole discretion of the Company.

 

c.       Neither the Company nor Executive will have the right to accelerate or
defer the delivery of any Subject Payments except to the extent specifically
permitted or required by Section 409A.

 

d.       If and to the extent any portion of any payment, compensation or other
benefit provided to Executive in connection with her separation from service is
determined to constitute a Subject Payment and she is a “specified employee”
within the meaning of Section 409A, such portion of the payment, compensation or
other benefit will not be paid before the earlier of (i) the day that is six (6)
months plus one day after the date of separation from service or (ii) the tenth
(10th) day after the date of her death (as applicable, the “New Payment Date”).
The aggregate of any payments that otherwise would have been paid to Executive
during the period between the date of separation from service and the New
Payment Date will be paid to her in a lump sum in the first payroll period
beginning after such New Payment Date, and any remaining payments will be paid
on their original schedule.

 



 

 

 

e.       Any payments that are exempt from Section 409A, including amounts
exempt under the “short-term deferral” exemption or the “involuntary separation
pay plan” exemption, each as provided for under Section 409A, will not be
treated as Subject Payments unless applicable law requires otherwise.

 

21.       Legal Protections. Nothing in this Agreement or the Employment
Agreement prohibits Executive from filing a charge with or participating in an
investigation conducted by any state or federal government agencies. This
Agreement and the Employment Agreement are both subject to compliance with law
and, for clarity, do not prevent Executive from accepting a whistleblower award
from the Securities and Exchange Commission pursuant to Section 21F of the
Securities Exchange Act of 1934, as amended. Notwithstanding any provision in
this Agreement or the Employment Agreement, Executive may truthfully respond to
a lawful and valid subpoena or other legal process, but shall give the Company
the earliest possible notice thereof, shall, as much in advance of the return
date as possible, make available to the Company and its counsel the documents
and other information sought, and shall assist the Company and such counsel in
resisting or otherwise responding to such process. Executive understands that
nothing in this Agreement or the Employment Agreement is intended to limit
Executive’s right (i) to discuss the terms, wages, and working conditions of her
employment to the extent permitted and/or protected by applicable labor laws,
(ii) to report confidential information in a confidential manner either to a
federal, state or local government official or to an attorney where such
disclosure is solely for the purpose of reporting or investigating a suspected
violation of law, or (iii) to disclose confidential information in an
anti-retaliation lawsuit or other legal proceeding, so long as that disclosure
or filing is made under seal and Executive does not otherwise disclose such
confidential information, except pursuant to court order. The Company encourages
Executive, to the extent legally permitted, to give the Company the earliest
possible notice of any such report or disclosure. Pursuant to the Defend Trade
Secrets Act of 2016, Executive acknowledges that she may not be held criminally
or civilly liable under any federal or state trade secret law for the disclosure
of confidential information that: (a) is made in confidence to a federal, state,
or local government official, either directly or indirectly, or to an attorney
solely for the purpose of reporting or investigating a suspected violation of
law; or (b) is made in a complaint or other document that is filed in a lawsuit
or other proceeding, provided that such filing is made under seal. Further,
Executive understands that the Company will not retaliate against her in any way
for any such disclosure made in accordance with the law. In the event a
disclosure is made, and Executive files any type of proceeding against the
Company alleging that the Company retaliated against her because of her
disclosure, Executive may disclose the relevant confidential information to her
attorney and may use the confidential information in the proceeding if (x) she
files any document containing the confidential information under seal, and (y)
she does not otherwise disclose the confidential information except pursuant to
court order.

 

22.       Legal Counsel. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Executive acknowledges and agrees
that she has read and understands this Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Agreement and she has had ample opportunity to do so.

 



 

 

 

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of Florida that the foregoing is true and correct.

 

EXECUTED this 2nd day of February 2018, at Miami-Dade County, Florida

 



  “Executive”           /s/ Wendy A. Beck           Print Name: Wendy A. Beck  
        NCL (BAHAMAS), LTD.,   a company organized under the laws of Bermuda,  
     



  By: /s/Frank J. Del Rio     Name: Frank J. Del Rio     Title: Chairman

 



 

 

 

ENDORSEMENT

 

I, Wendy A. Beck, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

 

EXECUTED this 2nd day of February 2018.

 



  /s/ Wendy A. Beck   Print Name: Wendy A. Beck







 



 

 



 

BRING-DOWN RELEASE AGREEMENT

 

This Bring-Down Release Agreement (this “Agreement”) is entered into this 5th
day of March, 2018, by and between Wendy A. Beck, an individual (“Executive”),
and NCL (Bahamas) Ltd., a company organized under the laws of Bermuda (the
“Company”).

 

WHEREAS, Executive is a party to a Transition, Release and Consulting Agreement
with the Company, dated as of February 2, 2018 (the “Transition Agreement”);

 

WHEREAS, Executive’s employment by the Company or one of its subsidiaries has
terminated and Executive is required to enter into this Agreement pursuant to
the Transition Agreement in order to receive the termination benefits provided
for under the Transition Agreement; and

 

WHEREAS, the Company and Executive desire to enter into this Agreement upon the
terms set forth herein.

 

NOW, THEREFORE, in consideration of the covenants undertaken, benefits provided
and the releases contained in this Agreement, Executive and the Company hereby
agree as follows. Capitalized terms used in this Agreement without definition
shall have the same meanings as in the Transition Agreement.

 

1.       Termination of Employment. (a) Executive’s employment with the Company
terminated on March 5, 2018 (the “Separation Date”). Executive hereby waives any
right or claim to reinstatement as an employee of the Company and each of its
affiliates. Executive hereby confirms that Executive does not hold any position
as an officer, director or employee with the Company and each of its affiliates.
Executive hereby acknowledges and agrees that Executive has received all amounts
owed for Executive’s regular and usual salary (including, but not limited to,
any overtime, bonus, accrued vacation, commissions, or other wages),
reimbursement of expenses, sick pay and usual benefits.

 

(b)       Notwithstanding the foregoing, (i) the Company agrees to continue to
pay Executive’s salary at its current rate during the period from the date
hereof through September 30, 2018, in accordance with its normal payroll
practices, as though Executive remained employed through such date and (ii)
solely for purposes of the pro ration calculation described in Section 3(e) of
the Transition Agreement, Executive will be deemed to have remained employed by
the Company through September 30, 2018.

 

2.       Release. Executive, on behalf of Executive, Executive’s descendants,
dependents, heirs, executors, administrators, assigns, and successors, and each
of them, hereby covenants not to sue and fully releases and discharges the
Company and each of its parents, subsidiaries and affiliates, past and present,
as well as its and their trustees, directors, officers, members, managers,
partners, agents, attorneys, insurers, employees, stockholders, representatives,
assigns, and successors, past and present (and including, without limitation,
any current or former Chief Executive Officers to whom Executive reported), and
each of them, hereinafter together and collectively referred to as the
“Releasees,” with respect to and from any and all claims, wages, demands,
rights, liens, agreements or contracts (written or oral), covenants, actions,
suits, causes of action, obligations, debts, costs, expenses, attorneys’ fees,
damages, judgments, orders and liabilities of whatever kind or nature in law,
equity or otherwise, whether now known or unknown, suspected or unsuspected, and
whether or not concealed or hidden (each, a “Claim”), which she now owns or
holds or she has at any time heretofore owned or held as against any of said
Releasees (including, without limitation, any Claim arising out of or in any way
connected with Executive’s service as an officer, director, employee, member or
manager of any Releasee, Executive’s separation from Executive’s position as an
officer, director, employee, manager and/or member, as applicable, of any
Releasee, or any other transactions, occurrences, acts or omissions or any loss,
damage or injury whatever), whether known or unknown, suspected or unsuspected,
resulting from any act or omission by or on the part of said Releasees, or any
of them, committed or omitted prior to the date of this Release Agreement
including, without limiting the generality of the foregoing, any Claim under
Title VII of the Civil Rights Act of 1964, the Age Discrimination in Employment
Act of 1967, the Americans with Disabilities Act, the Family and Medical Leave
Act of 1993, or any other federal, state or local law, regulation, or ordinance,
or any Claim for severance pay, equity compensation, bonus, sick leave, holiday
pay, vacation pay, life insurance, health or medical insurance or any other
fringe benefit, workers’ compensation or disability (the “Release”); provided,
however, that the foregoing Release does not apply to any obligation of the
Company to Executive pursuant to any of the following: (1) any equity-based
awards previously granted by the Company or its affiliates to Executive, to the
extent that such awards continue after the termination of Executive’s employment
with the Company in accordance with the applicable terms of such awards (and
subject to any limited period in which to exercise such awards following such
termination of employment); (2) any right to indemnification that Executive may
have pursuant to the Bylaws of the Company, its Articles of Incorporation or
under any written indemnification agreement with the Company (or any
corresponding provision of any subsidiary or affiliate of the Company) or
applicable state law with respect to any loss, damages or expenses (including
but not limited to attorneys’ fees to the extent otherwise provided) that
Executive may in the future incur with respect to Executive’s service as an
employee, officer or director of the Company or any of its subsidiaries or
affiliates; (3) with respect to any rights that Executive may have to insurance
coverage for such losses, damages or expenses under any Company (or subsidiary
or affiliate) directors and officers liability insurance policy; (4) any rights
to continued medical or dental coverage that Executive may have under COBRA (or
similar applicable state law); (5) any rights to the Termination Benefits
provided under the Transition Agreement or the additional compensation described
in Section 1(b) hereof; or (6) any rights to payment of benefits that Executive
may have under a retirement plan sponsored or maintained by the Company or its
affiliates that is intended to qualify under Section 401(a) of the Internal
Revenue Code of 1986, as amended. In addition, this Release does not cover any
Claim arising after the date of this Agreement or Claim that cannot be so
released as a matter of applicable law. Executive acknowledges and agrees that
she has received any and all leave and other benefits that she has been and is
entitled to pursuant to the Family and Medical Leave Act of 1993.

 



 

 

 

3.       ADEA Waiver. Executive expressly acknowledges and agrees that by
entering into this Agreement, Executive is waiving any and all rights or Claims
that she may have arising under the Age Discrimination in Employment Act of
1967, as amended (the “ADEA”), which have arisen on or before the date of
execution of this Agreement. Executive further expressly acknowledges and agrees
that:

 

A.       In return for this Agreement, Executive will receive consideration
beyond that which the Executive was already entitled to receive before entering
into this Agreement;

 

B.       Executive is hereby advised in writing by this Agreement to consult
with an attorney before signing this Agreement;

 

C.       Executive has voluntarily chosen to enter into this Agreement and has
not been forced or pressured in any way to sign it;

 

D.       Executive was given a copy of this Release Agreement on [●], 2018 and
informed that she had twenty one (21) days within which to consider this
Agreement and that if she wished to execute this Agreement prior to expiration
of such 21-day period, she should execute the Endorsement attached hereto;

 

E.       Executive was informed that she had seven (7) days following the date
of execution of this Agreement in which to revoke this Agreement, and this
Agreement will become null and void if Executive elects revocation during that
time. Any revocation must be in writing and must be received by the Company
during the seven-day revocation period. In the event that Executive exercises
Executive’s right of revocation, neither the Company nor Executive will have any
obligations under this Agreement (including, without limitation, any obligations
to pay or provide the Termination Benefits);

 

F.       Nothing in this Agreement prevents or precludes Executive from
challenging or seeking a determination in good faith of the validity of this
waiver under the ADEA, nor does it impose any condition precedent, penalties or
costs from doing so, unless specifically authorized by federal law.

 

4.       No Transferred Claims. Executive warrants and represents that Executive
has not heretofore assigned or transferred to any person not a party to this
Agreement any released matter or any part or portion thereof and she shall
defend, indemnify and hold the Company and each of its affiliates harmless from
and against any claim (including the payment of attorneys’ fees and costs
actually incurred whether or not litigation is commenced) based on or in
connection with or arising out of any such assignment or transfer made,
purported or claimed.

 

5.       Severability. It is the desire and intent of the parties hereto that
the provisions of this Agreement be enforced to the fullest extent permissible
under the laws and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of this
Agreement shall be adjudicated by a court of competent jurisdiction to be
invalid, prohibited or unenforceable under any present or future law, such
provision, as to such jurisdiction, shall be ineffective, without invalidating
the remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction; furthermore, in lieu
of such invalid or unenforceable provision there will be added automatically as
a part of this Agreement, a legal, valid and enforceable provision as similar in
terms to such invalid or unenforceable provision as may be possible.
Notwithstanding the foregoing, if such provision could be more narrowly drawn so
as not to be invalid, prohibited or unenforceable in such jurisdiction, it
shall, as to such jurisdiction, be so narrowly drawn, without invalidating the
remaining provisions of this Agreement or affecting the validity or
enforceability of such provision in any other jurisdiction.

 



 

 

 

6.       Counterparts. This Agreement may be executed in separate counterparts,
each of which is deemed to be an original and all of which taken together
constitute one and the same agreement. This Agreement shall become binding when
one or more counterparts hereof, individually or taken together, shall bear the
signatures of all of the parties reflected hereon as the signatories.
Photographic or other electronic copies of such signed counterparts may be used
in lieu of the originals for any purpose.

 

7.       Successors. This Agreement is personal to Executive and shall not,
without the prior written consent of the Company, be assignable by Executive.
This Agreement shall inure to the benefit of and be binding upon the Company and
its respective successors and assigns and any such successor or assignee shall
be deemed substituted for the Company under the terms of this Agreement for all
purposes. As used herein, “successor” and “assignee” shall include any person,
firm, corporation or other business entity which at any time, whether by
purchase, merger, acquisition of assets, or otherwise, directly or indirectly
acquires the ownership of the Company, acquires all or substantially all of the
Company’s assets, or to which the Company assigns this Agreement by operation of
law or otherwise.

 

8.       Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH UNITED STATES FEDERAL LAW AND, TO THE EXTENT NOT PREEMPTED BY
UNITED STATES FEDERAL LAW, THE LAWS OF THE STATE OF FLORIDA, WITHOUT GIVING
EFFECT TO ANY CHOICE OF LAW OR CONFLICTING PROVISION OR RULE (WHETHER OF THE
STATE OF FLORIDA OR ANY OTHER JURISDICTION) THAT WOULD CAUSE THE LAWS OF ANY
JURISDICTION OTHER THAN UNITED STATES FEDERAL LAW AND THE LAW OF THE STATE OF
FLORIDA TO BE APPLIED. IN FURTHERANCE OF THE FOREGOING, APPLICABLE FEDERAL LAW
AND, TO THE EXTENT NOT PREEMPTED BY APPLICABLE FEDERAL LAW, THE INTERNAL LAW OF
THE STATE OF FLORIDA, WILL CONTROL THE INTERPRETATION AND CONSTRUCTION OF THIS
AGREEMENT, EVEN IF UNDER SUCH JURISDICTION’S CHOICE OF LAW OR CONFLICT OF LAW
ANALYSIS, THE SUBSTANTIVE LAW OF SOME OTHER JURISDICTION WOULD ORDINARILY APPLY.

 

9.       Amendment and Waiver. The provisions of this Agreement may be amended
and waived only with the prior written consent of the Company and Executive, and
no course of conduct or failure or delay in enforcing the provisions of this
Agreement shall be construed as a waiver of such provisions or affect the
validity, binding effect or enforceability of this Agreement or any provision
hereof.

 

10.     Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

11.     Construction. Where specific language is used to clarify by example a
general statement contained herein, such specific language shall not be deemed
to modify, limit or restrict in any manner the construction of the general
statement to which it relates. The language used in this Agreement shall be
deemed to be the language chosen by the parties to express their mutual intent,
and no rule of strict construction shall be applied against any party.

 



 

 

 

12.     Nouns and Pronouns. Whenever the context may require, any pronouns used
herein shall include the corresponding masculine, feminine or neuter forms, and
the singular form of nouns and pronouns shall include the plural and vice-versa.

 

13.     Relationship to Transition Agreement. This Agreement is being entered
into pursuant to the Transition Agreement. This Agreement shall in no way amend,
terminate or supersede the Transition Agreement in any respect, and the
Transition Agreement and each of the Company’s and Executive’s obligations under
the Transition Agreement shall continue in full force and effect.

 

14.     Legal Counsel. Each party recognizes that this is a legally binding
contract and acknowledges and agrees that they have had the opportunity to
consult with legal counsel of their choice. Executive acknowledges and agrees
that she has read and understands this Agreement completely, is entering into it
freely and voluntarily, and has been advised to seek counsel prior to entering
into this Agreement and she has had ample opportunity to do so.

 

The undersigned have read and understand the consequences of this Agreement and
voluntarily sign it. The undersigned declare under penalty of perjury under the
laws of the State of Florida that the foregoing is true and correct.

 

EXECUTED this 5th day of March, 2018, at Miami, Florida

 



  “Executive”           /s/Wendy A. Beck           Print Name: Wendy A. Beck    
      NCL (BAHAMAS), LTD.,   a company organized under the laws of Bermuda,    
   



  By: /s/Lynn White     Name: Lynn White     Title: SVP, Corporate Human
Resources

 



 

 

 

ENDORSEMENT

 

I, Wendy A. Beck, hereby acknowledge that I was given 21 days to consider the
foregoing Agreement and voluntarily chose to sign the Agreement prior to the
expiration of the 21-day period.

 

I declare under penalty of perjury under the laws of the United States and the
State of Florida that the foregoing is true and correct.

 

EXECUTED this 5th day of March, 2018.

 



  /s/ Wendy A. Beck   Print Name: Wendy A. Beck

 



 

